Title: Gibson & Jefferson to Thomas Jefferson, 9 June 1812
From: Gibson & Jefferson
To: Jefferson, Thomas


            Sir, Richmond 9th June 1812—
            We should have replyed to your favor of the 29th May by last mail, but could not get your account ready in time We have at length (with the exception of 3 bls: Ship stuff which we cannot dispose of at any price) closed your sales, and now send you a copy N: Proceeds $2293.96 carried to the credit of your account current of which we also inclose you a statement to this day balanced by $2192.14 at your debit after giving you credit for Harrison’s dfts in your favor for $306.58 at sight and $2000 due 20th July, which we presume you will find correct, and if so, you will see the impossibility of reducing your note at bank to the amts you propose, and as from your letter of the 29th Ulto you will have to make further drafts on us, would it not be adviseable to renew it without any reduction until some more convenient season With great respect
            We are Sir Your obt ServtsGibson & Jefferson
          